Case: 14-14343   Date Filed: 12/07/2015   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14343
                        Non-Argument Calendar
                      ________________________

                        Agency No. A201-090-734



ANASTASIYA VLADIMIROVNA KAMINSKAYA,

                                                                      Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (December 7, 2015)

Before ED CARNES, Chief Judge, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 14-14343       Date Filed: 12/07/2015      Page: 2 of 5


       Anastasiya Kaminskaya, a native and citizen of Belarus, seeks review of the

Board of Immigration Appeals’ final order affirming the Immigration Judge’s

denial of her application for asylum, withholding of removal, and CAT relief.

Kaminskaya contends that the BIA and IJ erred by denying her asylum application

based on an adverse credibility finding and a finding that she failed to sufficiently

corroborate her testimony. 1

       We review factual determinations, including credibility determinations,

under the substantial evidence test. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247,

1254–55 (11th Cir. 2006). We must affirm if an agency’s decision “is supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.” Id. (quotation marks omitted). “[A] finding of fact will be reversed only

when the record compels a reversal; the mere fact that the record may support a

contrary conclusion is not enough to justify a reversal of the administrative

findings.” Id. at 1255 (quotation marks omitted).

       In the present case substantial evidence supports the IJ’s and BIA’s adverse

credibility finding.2 The IJ and BIA articulated specific, cogent reasons to support


1
 Kaminskaya also contends that she is entitled to withholding of removal and CAT relief. In her
appeal to the BIA, however, she failed to raise those claims. Because Kaminskaya did not
exhaust her administrative remedies on those claims, we lack jurisdiction review the denial of
withholding of removal and CAT relief, and that part of her petition for review is due to be
dismissed. See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).
2
 The BIA agreed with the IJ’s reasoning, and as a result we review both the BIA’s and the IJ’s
decisions. See Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1230 (11th Cir. 2006).
                                               2
                   Case: 14-14343         Date Filed: 12/07/2015        Page: 3 of 5


that finding, citing a number of inconsistencies between Kaminskaya’s asylum

application, her interview, and her hearing testimony. They also rejected as

unconvincing Kamiskaya’s testimony explaining the inconsistencies. For example,

during her asylum interview Kaminskaya stated that she did not have a

membership card for the Belarus People’s Front (BPF) 3 because the party was top

secret and did not issue such cards. At the asylum hearing, however, she submitted

a membership card. She testified that she had told the asylum officer that she did

not have a card and that the BFP did not issue them because she could not produce

a card at that time. She asserted that because she had grown up in a country where

she distrusted an oppressive government, she distrusted the asylum officer and did

not tell the truth. The IJ rejected that explanation, finding that it did not justify

lying to an asylum officer while under oath. The BIA agreed.

          There is more. The IJ and BIA also focused on these inconsistencies and the

lack of an adequate explanation for them: (1) Kaminskaya told the asylum officer

that her politically active brother was living at home with her parents but later

testified at the hearing that he had been living in St. Petersburg at that time; (2) she

submitted a letter from her brother that made no reference to her visiting him in the

hospital but testified that she had visited him; (3) she stated in her asylum

application that her brother had been arrested and held by the police for four days,


3
    In the record this political group is also referred to as the Belarus Popular Front.
                                                    3
                Case: 14-14343   Date Filed: 12/07/2015   Page: 4 of 5


but when questioned by the asylum officer, she stated that he had not been kept by

the police; and (4) her brother’s letter mentioned that he had gone to a

demonstration with Kaminskaya, but her application and testimony made no

mention of it. In light of those inconsistencies and discrepancies and the record as

a whole, Kaminskaya has failed to show that the record compels a finding that she

was credible.

      Substantial evidence also supports the finding that Kaminskaya did not

adequately corroborate her testimony. Because her testimony lacked credibility,

there was a greater need for corroborating evidence. See Yang v. U.S. Att’y Gen.,

418 F.3d 1198, 1201 (11th Cir. 2005). The BIA and IJ considered the

corroborating evidence she provided but determined that the largely

unauthenticated documents were unreliable and gave them little weight. It was

within their discretion to afford little or no weight to an unauthenticated medical

record, subpoenas, and a letter from the ministry of education. See Mu Ying Wu v.

U.S. Att’y Gen., 745 F.3d 1140, 1153–54 (11th Cir. 2014). Kaminskaya argues

that letters from her family and friends corroborated her claims, but the record

supports the BIA’s and IJ’s finding that they were entitled to little weight because

their reliability was questionable. The letters were not authenticated, not notarized,

and not sworn to. Finally, while the country report corroborated the general

conditions regarding oppression of political opposition in Belarus, this country


                                          4
              Case: 14-14343    Date Filed: 12/07/2015   Page: 5 of 5


condition evidence did not corroborate her individual claim of past persecution or a

well-founded fear of future persecution.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                           5